     Case 1:21-cv-00004-JRH-BKE Document 6 Filed 03/22/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 AUGUSTA DIVISION


DANA MARIE STEINER,

             Plaintiff,

      V.                                               CV 121-004


KENISHA SKAGGS and SOAR
ACADEMY,

             Defendants.



                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES Plaintiffs Complaint for failure to state a claim, and CLOSES this civil action,

      so ORDERED thise^i^y of March, 2021, at Augusta, Georgia.



                                         J. KAMDAL hall; CHIEF JUDGE
                                                  STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
